
	
		I
		112th CONGRESS
		1st Session
		H. R. 1872
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to consider the impact on employment levels and economic
		  activity prior to issuing a regulation, policy statement, guidance, or other
		  requirement, implementing any new or substantially altered program, or issuing
		  or denying any permit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employment Protection Act of
			 2011.
		2.Impacts of EPA
			 regulatory activity on employment and economic activity
			(a)Analysis of
			 impacts of actions on employment and economic activity
				(1)AnalysisPrior to issuing a regulation, policy
			 statement, guidance, or other requirement, implementing any new or
			 substantially altered program, or issuing or denying any permit, the
			 Administrator shall analyze the impact, disaggregated by State, of such
			 regulation, policy statement, guidance, requirement, program, or permit on
			 employment levels and economic activity.
				(2)Economic
			 models
					(A)In
			 generalIn carrying out paragraph (1), the Administrator shall
			 utilize the best available economic models.
					(B)Annual GAO
			 reportNot later than December 31st of each year, the Comptroller
			 General of the United States shall submit to Congress a report on the economic
			 models used by the Administrator to carry out this subsection.
					(3)Availability of
			 informationWith respect to any regulation, policy statement,
			 guidance, requirement, program, or permit, the Administrator shall—
					(A)post the analysis
			 under paragraph (1) as a link on the main page of the public Web site of the
			 Environmental Protection Agency; and
					(B)request that the Governor of any State
			 experiencing more than a de minimis negative impact post such analysis in the
			 Capitol of such State.
					(4)Clean Water Act
			 and other permitsAnalysis
			 under paragraph (1) shall include estimated job losses and decreased economic
			 activity due to the denial or issuance of permits, including permits issued
			 under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
				(b)Public
			 hearings
				(1)In
			 generalIf the Administrator
			 concludes under subsection (a)(1) that a regulation, policy statement,
			 guidance, requirement, program, or permit will have more than a de minimis
			 negative impact on employment levels or economic activity in a State, then the
			 Administrator shall hold a public hearing in each such State at least 30 days
			 prior to—
					(A)the effective date
			 of the regulation, policy statement, guidance, requirement, or program;
			 or
					(B)the denial or
			 issuance of the permit.
					(2)Time, location,
			 and selectionA public hearing required by paragraph (1) shall be
			 held at a convenient time and location for impacted residents. In selecting a
			 location for such a public hearing, the Administrator shall give priority to
			 locations in the State that will experience the greatest number of job
			 losses.
				(3)Citizen
			 suits
					(A)In
			 generalIf a public hearing is required by paragraph (1) with
			 respect to any State, and the Administrator fails to hold such a public hearing
			 in accordance with paragraphs (1) and (2), any resident of such State may bring
			 an action in any United States district court in such State to compel
			 compliance with such paragraphs.
					(B)ReliefIf a party prevails in an action against
			 the Administrator under subparagraph (A), then the district court—
						(i)shall enjoin the regulation, policy
			 statement, guidance, requirement, program, or permit that is the subject of the
			 action; and
						(ii)may
			 award reasonable attorneys fees and costs.
						(C)AppealUpon appeal of an injunction issued under
			 subparagraph (B), the court of appeals—
						(i)shall require the
			 submission of briefs not later than 30 days after the filing of such
			 appeal;
						(ii)may
			 not stay the injunction prior to hearing oral arguments; and
						(iii)shall make its
			 final decision not later than 90 days after the filing of such appeal.
						(c)NotificationIf the Administrator concludes under
			 subsection (a)(1) that a regulation, policy statement, guidance, requirement,
			 program, or permit will have more than a de minimis negative impact on
			 employment levels or economic activity in any State, then the Administrator
			 shall give notice of such impact to the State’s Congressional delegation,
			 Governor, and Legislature at least 45 days prior to—
				(1)the effective date
			 of the regulation, policy statement, guidance, requirement, or program;
			 or
				(2)the denial or
			 issuance of the permit.
				(d)DefinitionsIn
			 this section:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(2)De minimis
			 negative impactThe term de minimis negative impact
			 means the following:
					(A)With respect to
			 employment levels, a loss of more than 100 jobs. Any offsetting job gains that
			 result from the hypothetical creation of new jobs through new technologies or
			 government employment may not be used in the job loss calculation.
					(B)With respect to
			 economic activity, a decrease in economic activity of more than $1,000,000 over
			 any calendar year. Any offsetting economic activity that results from the
			 hypothetical creation of new economic activity through new technologies or
			 government employment may not be used in the economic activity
			 calculation.
					
